Citation Nr: 9920609	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-09 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right leg and heel 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1972 to September 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that determined that the requisite 
new and material evidence had not been submitted and denied 
the veteran's attempt to reopen the previously denied claim 
for service connection of a right leg and heel disorder.  

By way of procedural history, the Board notes that service 
connection for a right leg and heel disorder was originally 
denied in a September 1989 rating decision.  That decision 
was not appealed and became final.  Subsequent rating actions 
dated in May 1995, January 1996, and April 1997 denied 
reopening the claim based on the finding that the requisite 
new and material evidence had not been submitted.  The 
veteran filed the current attempt to reopen in September 
1997.  

The Board notes for the record, that in the February 1998 
rating decision, the RO also denied entitlement to a special 
monthly pension, service connection for a left leg and foot 
disorder, and a low back disorder as secondary to a bilateral 
leg and foot disorder.  The veteran did not file a notice of 
disagreement as to these issues.  Specifically, the VA Form 9 
dated in May 1998 addresses the issue listed on the statement 
of the case, whether new and material evidence has been 
submitted to reopen a claim for service connection of a right 
leg and heel condition.  In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) (Absent a notice of disagreement, a 
statement of the case, and a substantive appeal, the Board 
has no authority to proceed to a decision).  Therefore, these 
issues are not in appellate status.

It is further noted that in his May 1998 substantive appeal, 
the veteran had requested a Board hearing at the RO.  In June 
1998, however, the veteran withdrew his request for a travel 
Board hearing.  The veteran's claim is now ready for 
appellate review.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court"). 


REMAND

In the August 1998 "Statement of Accredited Representative 
in an Appealed Case," the veteran's representative raised 
the issue of whether there was a clear and unmistakable error 
(CUE) in each of the prior rating decisions that denied or 
did not reopen the veteran's claim of entitlement to service 
connection for a right leg and heel disorder.  Obviously, a 
finding of CUE would render the September 1989 determination 
not final.  It is evident then, that the issue of whether 
there was CUE in the September 1989 rating decision is 
inextricably intertwined with the issue of whether new and 
material evidence has been presented to reopen the claim for 
service connection of a right leg and heel disorder.  Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991). The RO has yet to 
adjudicate the issue of CUE.  This development must be 
accomplished prior to appellate review of the matter on 
appeal by the Board.  Consequently, the issue of whether new 
and material evidence has been submitted to reopen the claim 
for a right leg and heel condition is deferred pending the 
development on remand.

With respect to claims involving allegations of CUE, the 
Board must point out the very high hurdles set forth by the 
governing regulations and the Court that must be surmounted 
to raise a valid claim of CUE.  Pursuant to 38 C.F.R. § 
3.105(e)(1998), previous determinations which are final and 
binding will be accepted as correct in the absence of CUE.  A 
CUE is undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made.  Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992) (en banc); Porter v. Brown, 5 
Vet. App. 233, 235 (1993).  

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
The Board observes that the veteran has specifically plead a 
reason as to why the result would have been manifestly 
different but for the alleged error.  

The Court has propounded a three pronged test to determine 
whether CUE is present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied, (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made," and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the claim is warranted prior to 
appellate review.  Accordingly, this case is remanded for the 
following actions:

Inasmuch as the CUE issue is deemed to be 
"inextricably intertwined" with the issue 
of whether new and material evidence has 
been submitted to reopen a claim for 
service connection of a right leg and 
heel disorder, the RO should take 
appropriate adjudicative action, and 
provide the veteran and his 
representative notice of the 
determination and the right to appeal.  
If a timely notice of disagreement is 
filed, the veteran and his representative 
should be furnished with a statement of 
the case and given time to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


